 



Exhibit 10.1



 



August 9, 2013

 

Emerald Oil, Inc.

1600 Broadway, Suite 1040

Denver, Colorado 80202

Attention: Paul Wiesner

 

Re:Credit Agreement dated as of November 20, 2012 among Emerald Oil, Inc. (the
“Borrower), Wells Fargo Bank, National Association, as administrative agent for
the Lenders (the “Administrative Agent”) and each of the Lenders from time to
time party thereto (as amended, modified or supplemented to date, the “Credit
Agreement”).

 

To Whom It May Concern:

 

This letter is in relation to the Credit Agreement and all capitalized terms
used, but not defined, herein shall have the meaning assigned to such terms in
the Credit Agreement.

 

Pursuant to Section 2.07 of the Credit Agreement, the Lenders have determined a
new Borrowing Base to become effective on August 9, 2013 (the “Effective Date”),
this letter serving as the New Borrowing Base Notice. The new Borrowing Base
which has been approved by the Required Lenders is $75,000,000. Such amount
shall become the Borrowing Base on the Effective Date until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c) or
Section 9.12(d), whichever occurs first.

 

On the Effective Date the company will pay to the Lead Arranger, for the account
of each of the Lenders, on a pro rata basis in accordance with their allocated
commitments, an upfront fee in an aggregate amount equal to 50 basis points on
the increase in the Borrowing Base (the “Upfront Fee”). The entire amount of the
Upfront Fee shall be fully earned and shall be due and payable in full in cash,
in immediately available funds on the Effective Date. The Upfront Fee shall not
be refundable under any circumstance and shall not be subject to any
counterclaim, setoff or other impairment of right or rescission or turnover.

 

This letter constitutes the New Borrowing Base Notice and is a Loan Document.
Failure to comply with the terms hereof shall constitute an Event of Default
under the Credit Agreement.

 

If the foregoing correctly states your understanding with respect to the matters
stated in this letter, please acknowledge by signing in the space provided
below.

 

[Signatures pages follow.]

 

 

 



Borrowing Base Letter Agreement

Emerald Oil, Inc.



 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this letter to be duly
executed effective as of the date first written above.

 

Very truly yours,

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent and Lender

 

 

By: /s/ Suzanne Ridenhour                         

Name: Suzanne Ridenhour

Title: Director

 

 

 

 





Signature Page to Borrowing Base Letter Agreement

Emerald Oil, Inc.





 



 

 

 

Accepted and Agreed to as of the date first written above by:

 

EMERALD OIL, INC.

 

By: /s/ Paul Wiesner                                 

Paul Wiesner

Chief Financial Officer

 



 

 

 





Signature Page to Borrowing Base Letter Agreement

Emerald Oil, Inc.



 



 

